Appeal from a judgment of Monroe County Court (Kohout, J.), entered April 4, 2001, convicting defendant after a jury trial of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him following a jury trial of murder in the second degree (Penal Law § 125.25 [2]) and criminal possession of a weapon in the second degree (§ 265.03 [2]), defendant contends that he was denied a fair trial by prosecutorial misconduct on summation and that he was denied his statutory right to speak at sentencing (see CPL 380.50 [1]). Neither contention is preserved for our review (see People v Green, 54 NY2d 878, 880; People v Hess, 234 AD2d 925, lv denied 90 NY2d 1011), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see 470.15 [6] [á]). Contrary to the further contention of defendant, the verdict finding him guilty of depraved indifference murder is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). Present — Pine, J.P., Wisner, Kehoe, Burns and Gorski, JJ.